Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 353-1-709-4444 800-252-3526 Matt Dallas Ph: 212-850-5664 Elizabeth Headon Ph: 353-1-498-0300 ELAN HOLDS ITS AGM, ALL RESOLUTIONS PASSED DUBLIN, IRELAND, MAY 24, 2007 Elan Corporation, plc today held its annual general meeting (AGM).All ten shareholder resolutions proposed to the meeting were passed by the shareholders. The AGM was webcast and a replay of the event is available by visiting Elan’s website at www.elan.com and clicking on the Investor Relations section, then on the event icon. About Elan Elan Corporation, plc (NYSE: ELN) is a neuroscience-based biotechnology company committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world. Elan shares trade on the New York, London and Dublin Stock Exchanges. For additional information about the company, please visit http://www.elan.com.
